IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 

        NOS. 74,846, 74,847, 74,848, 74,849         



EX PARTE DAMON EARL LEWIS, Applicant




 

ON APPLICATIONS FOR WRIT OF HABEAS CORPUS 

                           FROM HOPKINS COUNTY                   

 Per Curiam.
O P I N I O N

 These are post-conviction applications for writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of four aggravated sexual assaults and two
indecencies with a child.  Punishment was assessed at ninety-nine years and twenty years
imprisonment, respectively.  Appeals were dismissed because notice was untimely.  Lewis
v. State, Nos. 06-03-130-CR through 06-03-133-CR (Tex.App. - Texarkana delivered August
14, 2003, no pet.). 
	Counsel contends that Applicant was denied his right to a meaningful appeal when
Applicant's appellate counsel failed to timely file notice of appeal.  The trial court has
recommended that out-of-time appeals be granted.
	Relief is granted.  Applicant is entitled to out-of-time appeals in cause numbers 216853
through 216856 in the 8th Judicial District Court of Hopkins County.  These causes are
returned to that point in time at which Applicant may give written notices of appeal so that he
may then, with the aid of counsel, obtain meaningful appeals.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the sentences had been imposed
on the date that the mandate of this Court issues.  We hold that should Applicant desire to
prosecute any appeals, he must take affirmative steps to see that written notice of appeal is
given within thirty days after the mandate of this Court has issued.
DELIVERED:  December 17, 2003
DO NOT PUBLISH